EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in an interview with Attorney Robert S. Mayer on 1 June 2021. 
The application has been amended as follows: 
In the claims: 
In claim 2, line 1: after “An apparatus”, deleted –that relies--; 
In claim 2, line 1: after “An apparatus”, inserted –configured to rely--. 
Cancelled claims 17-21. 
In the specification: 
In paragraph [001], line 2: after “2014,” inserted –now U.S. Patent 10,143,553, --. 

Terminal Disclaimer
The terminal disclaimer filed on 2 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,143,553 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious the combination of elements, as claimed. 
In particular, Kuehn’728 – relied upon in the most recent rejection – fails to teach each of the anchors having “a slot configured to permit the anchor to slide with respect to the loop of material in a direction that is perpendicular to the loop of material at such time when the anchor launchers drive the anchors into the ventricle side of the leaflets”, as required by claim 2. 
Kuehn’728 teaches an anchor 900 with a slot in the form of a circular opening. This opening is not a slot in accordance with the plain and ordinary meaning of the term “slot” to be a “narrow opening or groove”. Kuehn’728’s circular opening has an equal length and width – and therefore is not a narrow opening, as required by the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        2 June 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771